EXHIBIT 10.2
 



AMENDMENT AGREEMENT
 
THIS AGREEMENT made effective as of the 12th day of March, 2014
 
AMONG:
JOHN F. ENGELE

 
(the “Employee”)
 


 
AND:
VISTA GOLD CORP., a body corporate incorporated under the laws of the Province
of British Columbia, Canada and having an office at Suite 5, 7961 Shaffer
Parkway, Littleton, Colorado, U.S.A., 80127 (Facsimile No: (720) 981-1186)

 
(“Vista”)
 
AND:
VISTA GOLD US INC., a body corporate incorporated under the laws of Delaware and
having an office at Suite 5, 7961 Shaffer Parkway, Littleton, Colorado, U.S.A.,
80127 (Facsimile No: (720) 981-1186)

 
(the “Employer”)
 



WHEREAS:
 
A.
the Employee, Vista and the Employer (collectively, the “Parties”) entered into
an employment agreement dated November 1, 2012 (the “Original Agreement”), which
agreement sets out the terms and conditions of the Employee’s employment;

 
B.
the Parties have decided to amend the Original Agreement to remove the
Employee’s right to receive compensation following a Change of Control if the
Employee elects to terminate the Original Agreement within 12 months of the
Change of Control; and

 
C.
the Employee, the Board of Directors and management of Vista believe that this
Amendment Agreement more fully aligns the interests of the Employee, the
Employer and the shareholders of Vista.

 
NOW THEREFORE in consideration of U.S.$5,000 and the mutual covenants and
promises herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
1.
In Section 6(e) of the Original Agreement, the reference to “Employer or
Employee may terminate this Agreement” is deleted and “Employer may terminate
this Agreement” is substituted in its place.

 
2.
The Original Agreement, as amended hereby, shall continue in full force and
effect and the provisions of the Original Agreement, as hereby amended, are
ratified and confirmed in all respects.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.
This Agreement and the Original Agreement shall be read and construed together
as if they constituted one document, provided that if there is any inconsistency
between the Original Agreement and the provisions of this Agreement, the
provisions of this Agreement shall govern.

 
4.
This Agreement may be executed in any number of counterparts, each of which when
delivered shall be deemed to be an original and all of which together shall
constitute one and the same document.  Such counterparts may be delivered by
facsimile and when so delivered shall be deemed to be an original.

 
IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 


 
/s/ John F. Engele            
John F. Engele
 
 
VISTA GOLD CORP.
 

By: /s/ Frederick H. Earnest          Name: Frederick H. Earnest   Title:
President and Chief Executive Officer

 
VISTA GOLD U.S. INC.
 

By: /s/ John W. Rozelle          Name: John W. Rozelle   Title: Director

 
 

 
- 2 -
 

--------------------------------------------------------------------------------

 